KNAPP, Circuit Judge
(dissenting). As stated in the majority
opinion, the defendant pleaded guilty and the judgment entered was “that the defendant shall pay a fine of $100.00 and costs of suit.” Section 974 of the Revised Statutes (Comp. St. § 1615) provides;
“When judgment is rendered against the defendant in a prosecution for any. fine or forfeiture incurred under; a statute of the United States, he shall b© subject to the payment of costs; and on every conviction for any other offense not capital, the court may, in its discretion, award that the defendant shall pay the costs of the prosecution.”
Section 828, par. 17, allows a clerk’s fee of 1 per cent, “for receiving, keeping and paying out money in pursuance of any statute, or order of court.” This commission was included by the clerk in the amount due the United States as costs, and was computed on the fine of $100 and on $16.34, the total costs already accrued. The main question here is whether or not the 1 per cent, fee was erroneously allowed. The trial court granted defendant’s motion to strike this item from the bill, and the government appeals.
To my mind the term “costs” means only those expenses which a litigant must incur or become liable for in prosecuting or defending a "suit, and which if successful he may recover from the adverse party; and I am of opinion that it is used in that sense, and not otherwise, in section 974. The distinction between “fees” and “costs” is pointed out in 15 Corpus Juris. § 2, p. 20, as follows;
“The terms ‘fees’ and ‘costs’ are often used interchangeably as having the same application. Nevertheless, .costs and fees are essentially different; the former ax’© allowances to a party for expenses incurred in prosecuting or defending a suit — an incident to the judgment. While the latter are compensation to public officers for services rendered individuals, in the progress of the cause.”
That is to say, the allowance of “costs” is to reimburse the winning party for moneys necessarily expended by him in the prosecution or defense of his suit. To hold otherwise would be to permit recovery for expenses which he had not paid or incurred. O’Neil v. Kansas City, S. & M. R. Co. (C. C.) 31 Fed. 663.
In this case the government has not paid or become obligated to the *944clerk for the “fees” in question, and therefore is not entitled to recover them from the defendant. The long-standing practice of clerks of trial courts to make an individual charge against and to collect from the government a fee or commission of one per cent, on fines paid to-them is on the theory of charging for a service rendered to the government, and not for a service rendered to the contesting parties; nor is the fee paid by the government as compensation for services performed during the progress of litigation, but for individual services performed for the government itself. It would seem to follow that the 1 per cent, is chargeable to the government and not to the defendant. And this appears to be implied in what the Supreme Court says in United States v. Kurtz, 164 U. S. 49, 53, 17 Sup. Ct. 1516 (41 L. Ed. 346):
“The final objection Of the government is made to an item for entering an order of court, directing the clerk as to what disposition to make of the money received for fines in certain cases, and for filing thirteen certificates of deposit of the bank for fines paid in to the credit of the Treasurer of the United States. The claim of the government is that the statutory fee of 1 per cent ‘for receiving, keeping and paying out money in pursuance of any statute, or order of court,’ covers all incidental services in this connection, including the entry of all orders for the payment of the money, and a filing of all receipts given by the persons to whom it is paid.
“We think, however, the commission of 1 per cent, was intended to compensate the clerk for his services and responsibility in tbe receipt, tbe safekeeping and the proper disbursement of the money, and was not intended to deprive* him of fees to which he would have been entitled if the money had-been kept and disbursed by another officer.”
Moreover, as the clerks of District Courts are now on a salary basis, and no fees are collectible by them from or payable to them by the United States, it seems evident to me that the fees here in controversy cannot be included in the “costs” which defendant was required to pay. I think the order appealed from should be affirmed.